t c memo united_states tax_court cesare giaquinto petitioner v commissioner of internal revenue respondent docket no 3757-11l filed date suzanne a ascher for petitioner jessica r browde gerard mackey and eugene a kornel for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the collection by levy of the following outstanding assessed trust fund recovery penalties under sec_6672 unless otherwise indicated all section references are to the internal continued tax period ending amount owed1 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these amounts include interest accrued pursuant to sec_6001 through date the issues for decision are whether petitioner is entitled to contest his underlying liability for the sec_6672 trust fund recovery penalties for the periods at issue and if petitioner is entitled to contest his underlying liability whether petitioner is liable for the sec_6672 trust fund recovery penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in new york when he petitioned this court continued revenue code in effect at all relevant times i background during all relevant periods petitioner resided with his wife and three children in a single-family home from petitioner was employed as a designer for salvadeo associates architects p c salvadeo a professional architectural firm in staten island new york during petitioner’s wife worked part time outside the home salvadeo failed to pay over its withholding taxes to the internal_revenue_service irs for the periods at issue revenue_officer anto toms twice visited salvadeo to secure payment of the withholding taxes petitioner was present during both of these visits the first visit was on date and the second visit was on date during the second visit revenue_officer toms took an inventory of salvadeo’s office equipment and interviewed petitioner regarding the potential application of the sec_6672 trust fund recovery penalties to petitioner at revenue_officer toms’s direction petitioner completed a form_4180 report of interview with individual relative to trust fund recovery penalty or personal liability for excise_taxes however after consulting with salvadeo’s representative petitioner refused to complete a form 433-a collection information statement for wage earners and self-employed individuals ii respondent’s efforts to assess and collect the sec_6672 penalties on date revenue_officer toms sent by certified mail to petitioner’s residence a letter and a form_2751 proposed assessment of trust fund recovery penalty a u s postal service usps employee placed a return to sender sticker on the envelope containing the letter and form_2751 the sticker was stamped unclaimed the following notations appear on the envelope nl kenny and the usps returned the envelope to respondent on date on date revenue_officer toms sent by certified mail to petitioner’s residence forms notice of tax due on federal tax_return notices of tax due a usps employee placed a return to sender sticker on the envelope containing the notices of tax due the sticker was stamped unclaimed the following notation appears on the envelope nl the usps returned the envelope to respondent on date the letter informed petitioner that the irs proposed to assess sec_6672 penalties against him and he had the right to appeal this decision to the irs appeals_office the word kenny is partially illegible and the date is written over a different date possibly on date revenue_officer toms hand delivered to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date respondent sent by certified mail to petitioner’s residence a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice on date the mailing was delivered to petitioner iii petitioner’s sec_6330 hearing on date petitioner timely mailed to respondent a form request for a collection_due_process or equivalent_hearing seeking relief from the proposed levy and acceptance of an offer-in-compromise or an installment_agreement as a collection alternative on date settlement officer gilbert breitberg mailed a letter to petitioner scheduling a face-to-face conference with petitioner and petitioner’s counsel settlement officer breitberg conducted a face-to-face conference with petitioner and petitioner’s counsel on date in respondent’s manhattan appeals_office during the conference petitioner petitioner’s counsel and settlement officer breitberg discussed collection alternatives but petitioner did not agree to provide a form 433-a or a in his petition and pretrial memorandum petitioner denied receiving the lien notice however petitioner did not pursue this issue at trial or on brief and the record shows that the lien notice was in fact delivered to petitioner’s address form 433-b collection information statement for businesses petitioner and petitioner’s counsel also attempted to dispute petitioner’s underlying liability arguing that petitioner had not had a prior opportunity to challenge his underlying liability on date respondent mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the appeals_office attached to the notice_of_determination a statement that settlement officer breitberg prepared explaining that the proposed levy action was sustained because petitioner had offered no collection alternatives and had had a prior opportunity to dispute the underlying liability i sec_6672 trust fund recovery penalties opinion sec_6672 imposes a penalty for willfully failing to collect account for and pay over income and employment_taxes of employees sec_6672 penalties are commonly known as trust fund recovery penalties and are assessed and collected in the same manner as taxes against a person who is an officer_or_employee of a corporation who as such officer employee or member is under a duty to perform the duties referred to in sec_6672 sec_6671 such persons are referred to as responsible persons and the term may be broadly applied 132_tc_301 petitioner contends that he is not liable for the sec_6672 trust fund recovery penalties because he was not a responsible_person who willfully failed to pay over the withholding taxes of salvadeo however we can reach this issue only if we decide that petitioner was entitled to contest his liability for the sec_6672 penalties during the sec_6330 hearing ii sec_6330 hearings the secretary is authorized to collect tax by levy upon the taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the taxpayer makes a timely request for a hearing a hearing shall be held by the irs office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 action and collection alternatives such as an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 a taxpayer has the opportunity to dispute his or her liability for a_trust fund recovery penalty when he or she receives a letter mason v commissioner t c pincite see also 128_tc_48 sec_301_6330-1 q a-e2 proced admin regs providing that an opportunity to dispute liability includes a prior opportunity for a conference with appeals however unless the taxpayer deliberately refuses to accept its delivery a letter will be considered as having provided a prior opportunity to dispute liability for the underlying trust fund recovery penalty only if it is actually received mason v commissioner t c pincite following a hearing the appeals_office must issue a notice_of_determination regarding the appropriateness of the proposed levy action the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 134_tc_280 we have jurisdiction to review the appeals office’s determination sec_6330 where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo sego v commissioner t c pincite 114_tc_176 where the validity of the underlying tax_liability is not properly at issue we review the appeals office’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite pursuant to the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite which applies to determinations made after date we have jurisdiction to review the commissioner’s collection determinations with respect to any type of underlying tax including trust fund recovery penalties see 130_tc_88 because the determination in this case was made after date we have jurisdiction to review respondent’s determination to proceed with the collection of the trust fund recovery penalties iii whether petitioner can contest his liability for the sec_6672 penalties petitioner contends that he was entitled to contest his liability for the sec_6672 trust fund recovery penalties during the sec_6330 hearing because he never received the letter that revenue_officer toms sent to him by certified mail on date we have held that unless the taxpayer deliberately refuses to accept its delivery a letter will be considered as having provided a prior opportunity to dispute liability for the underlying trust fund recovery penalty only if it is actually received mason v commissioner t c pincite we must decide then whether petitioner’s failure to claim delivery of the letter was deliberate the commissioner is required to provide the taxpayer with notice of trust fund recovery penalties before assessment sec_6672 a letter provides a taxpayer with sec_6672 notice and the means of protesting a proposed trust fund recovery penalty assessment administratively with the commissioner 132_tc_301 when a letter is mailed the commissioner must follow mailing procedures that are similar to those provided for notices of deficiency in sec_6212 sec_6672 we have held that the commissioner can establish that a letter was sent to a taxpayer’s last_known_address see sec_6212 with documentary_evidence mason v commissioner t c pincite respondent has established that a letter was sent to petitioner’s last_known_address as required by sec_6672 paul philips a usps employee testified with respect to the procedure that usps employees follow when they attempt to deliver an article of certified mail and no one is at the address to receive the article according to mr philips the usps employee would complete a usps form_3849 delivery notice reminder receipt place the usps form_3849 in the place where the recipient ordinarily receives his or her regular mail and bring the article back to the delivery station where it can be claimed if the recipient does not claim the item within five days a usps employee would complete another usps form_3849 and deliver it with the regular mail if the recipient fails to claim the item after another days have passed the article would be returned to the sender mr philips further testified that the notations on the envelope that contained the letter indicate that one or more usps employees attempted to deliver the letter and left a usps form_3849 for petitioner on date left a second usps form_3849 for petitioner on date and returned the article to the irs on or around date petitioner testified that he never received any of the usps forms where the commissioner has shown that he properly sent the appropriate notice to a taxpayer by certified mail and that the mail carrier left usps forms we have sometimes found that the taxpayer’s failure to claim delivery of the certified mail was deliberate compare campbell v commissioner tcmemo_2013_57 at crain v commissioner tcmemo_2012_97 103_tcm_1533 rivas v commissioner tcmemo_2012_20 103_tcm_1131 and cyman v commissioner tcmemo_2009_144 97_tcm_1813 with mason v commissioner t c pincite morris v commissioner tcmemo_2012_217 t c m it is unclear whether the usps forms identified the sender mr philips testified that a usps form_3849 does not contain any information identifying who sent the article of certified mail unless the individual carrier decides to note the name of sender previous versions of the usps form_3849 supposedly did not indicate the identity of the sender see honts v commissioner tcmemo_1995_532 70_tcm_1256 but see wilson v commissioner tcmemo_1997_515 74_tcm_1208 the usps form_3849 usually indicates the identification of the sender however we recently observed that the current version of the usps form_3849 does indicate the identity of the sender see campbell v commissioner tcmemo_2013_57 at n see also united_states postal service about forms revised ps form_3849 http about usps com postal-bulletin pb22268 html updt1_015 htm last visited date containing a sender’s name field cch and swanton v commissioner tcmemo_2010_140 99_tcm_1576 no single fact or circumstance is dispositive rather where we have found that the taxpayer’s failure to claim delivery of the certified mail was deliberate we have done so because we found the taxpayer’s account of what happened not to be credible the record shows that petitioner was fully aware that respondent was considering whether to assert sec_6672 trust fund recovery penalties against him see cyman v commissioner t c m cch pincite noting that the taxpayer knew that his returns were under examination petitioner has offered no plausible explanation for not responding to two usps forms that the mail carrier presumably left for him with respect to the letter that revenue office toms sent by certified mail to him on date cf sherer v commissioner tcmemo_2006_29 91_tcm_759 notices of deficiency not deliberately refused where taxpayer showed that he did not reside at that address petitioner also either ignored or failed to claim at least one and possibly two usps forms that the mail carrier presumably left for him with respect to the notices of tax due that revenue office toms sent by certified mail to him on date cf mason v commissioner t c pincite finding that letter was not deliberately refused where the taxpayer during the prolonged course of her dealings with the commissioner accepted and responded to numerous other notices and documents we therefore find that petitioner’s account of what happened is not credible and that petitioner deliberately failed to claim delivery of the letter accordingly we conclude that petitioner was precluded from contesting his liability for the sec_6672 trust fund recovery penalties during the sec_6330 hearing see mason v commissioner t c pincite because we conclude that petitioner was precluded from contesting his liability for the sec_6672 penalties during the sec_6330 hearing we lack jurisdiction to consider whether petitioner is liable for the sec_6672 penalties see sec_6330 sego v commissioner t c pincite petitioner has not advanced any argument or introduced any evidence that would allow us to conclude that the determination to sustain the levy was arbitrary capricious or without sound basis in fact petitioner did not submit a form 433-a or any other financial information during the sec_6330 hearing petitioner contends that he had no reason to avoid or refuse any mailing from the irs that would have given him the opportunity to contest the sec_6672 trust fund recovery penalties our cases however are replete with instances where taxpayers thought that ignoring or refusing mail from the irs would make their tax problems disappear see eg 114_tc_604 campbell v commissioner tcmemo_2013_57 crain v commissioner tcmemo_2012_97 rivas v commissioner tcmemo_2012_20 nor did he offer a reasonable collection alternative the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed levy appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the levy action accordingly we hold that the appeals_office did not abuse its discretion in upholding the proposed levy action we have considered the parties’ remaining arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
